[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 428 
This is a bill by a father to set aside a deed of trust to his son, defendant George F. Bateson, on the grounds that it was procured by fraud and that one of its provisions suspended power of alienation beyond two lives in being and was, therefore, void by statute. 3 Comp. Laws 1929, §§ 12934, 12935 (Stat. Ann. §§ 26.14, 26.15).
The circuit judge found no fraud and that the deed expressed the then intention of plaintiff, but, inasmuch as one provision was void and the full purpose of plaintiff was rendered abortive thereby, set the deed aside.
Upon review we do not find the alleged fraud established by the proofs, and in that respect the decree is affirmed. The court was in error in holding the valid provisions in the deed void by reason of the invalid provision.
Defendants, granted claimed valid rights in the deed of trust, appealed, and claim the rule applied to testamentary trusts applies in this case, and *Page 429 
grants in the deed, not in violation of the statute, are separable and not rendered void by the invalid provision.
Plaintiff was 76 years of age at the time he executed the deed in December, 1936; was a widower, and practically blind, but of sound mind; had two living sons of mature years, and a grandson, the son of a deceased son; and was desirous of disposing of his real estate, with retention of the income during his lifetime. December 14, 1936, plaintiff, by deed, conveyed his real-estate holdings to his son George F. Bateson, trustee, who was to pay the net income from the trust property, after provision for charges and expenses, to the grantor for and during his life. At the death of the grantor the deed provided that the trustee:
"(a) Convey an undivided 4/10th interest in the fee of said property to grantor's son, George F. Bateson, and thereupon as to such 4/10th portion this trust shall cease. If George F. Bateson should die prior to the death of grantor, then the successor trustee shall upon death of grantor convey the above referred to undivided 4/10th interest of all the described property in equal shares of 1/2 each to Jennie Wooley Bateson, his wife, and George F. Bateson, Jr., his son, whereupon this trust as to such portion shall cease. If either be not then living then the survivor shall receive conveyance of the entire 4/10 interest."
The grant in the deed of trust to his son Samuel R. Bateson was as follows:
"(b) Hold in trust an undivided 4/10 interest in the fee of said trust property and pay the net income from said 4/10 interest after paying the costs and expenses of carrying out this trust as to such share, to grantor's son, Samuel R. Bateson, Jr., *Page 430 
for and during his life. Upon the death of the said Samuel R. Bateson, Jr., this fee of 4/10ths of the original trust property shall be conveyed in equal shares of 1/3 each to Hattie Bateson, his wife, and Harriet and Dorothy Bateson, his daughters, or the survivor or survivors of them, whereupon this trust as to such portion shall cease. If the said Samuel R. Bateson, Jr., should die prior to the death of the grantor, then the trustee or successor trustee shall upon the death of the grantor convey this fee of 4/10 of the original trust property in equal shares of 1/3 each to Hattie Bateson, his wife, and Harriet and Dorothy Bateson, his daughters, or the survivor or survivors of them, whereupon this trust as to such portion shall cease."
The grant in the deed of trust to the grandson, James Bateson, was as follows:
"(c) Hold in trust an undivided 2/10 interest in the fee of said trust property and pay the net income from said 2/10 interest after paying the costs and expenses (and any taxes) of carrying out this trust as to such share, to grantor's grandson, James Bateson, for and during the period of 15 years from date of grantor's death, at the end of which time the trustee shall convey this fee of said 2/10 or original trust property to said James Bateson and thereupon this trust as to such portion shall cease. If said James Bateson should die within the above referred period of 15 years from date of grantor's death without leaving a wife and/or child or children, then the trustee shall convey 1/2 of this undivided 2/10 interest in the fee of said trust property to the grantor's son, George F. Bateson, and thereupon as to 1/10 portion this trust shall cease. The remaining 1/10 portion shall be held in trust by the trustee for disposition to the persons mentioned in paragraph B of this instrument and under exactly those same terms and conditions and at the conclusion of these duties this trust as to such 1/10 portion shall cease. If the same James Bateson should *Page 431 
die prior to the death of grantor, then the trustee shall upon death of grantor dispose of this undivided 2/10 interest in all of the above-described property to the same persons and in the same manner as provided for above, in the event he died during the above-referred period of 15 years.
"If however the said James Bateson should die within the above referred to period, 15 years from date of grantor's death, leaving a wife and/or child or children, then the fee of 2/10 interest upon which income only was therefore [theretofore?] paid to him, shall thereupon be by the trustee hereunder conveyed in equal shares to such wife and/or child or children or survivors of them outright."
If the needs of the grantor so required, the trustee was empowered to sell, mortgage, lease or otherwise deal with the trust property to the same extent as the grantor could if still the owner thereof.
The trust deed grant of the 2/10 interest suspended the power of alienation during the lifetime of the grantor and for 15 years thereafter. The grantor is still living. Upon execution of the deed there were no persons in being by whom an absolute fee in possession could be conveyed. Contingent, subsequent vesting of the title upon expiration of the stated period of suspension, dependent upon future and unpredictable events, leaves the title beyond disposition by persons in being by whom an absolute fee in possession could be conveyed and renders the grant of the 2/10 interest void under the statute. 3 Comp. Laws 1929, §§ 12934, 12935 (Stat. Ann. §§ 26.14, 26.15).
The claim that the deed of trust empowered the trustee to sell, mortgage, lease or otherwise deal with such trust property is too dependent upon justifying needs of the grantor to constitute the trustee a person in being by whom an absolute fee in possession is lodged and can be conveyed. Upon this *Page 432 
subject see Gardner v. City National Bank  Trust Co.,267 Mich. 270.
This brings to consideration the question of whether the void grant invalidates all the grants. Courts in construing trust deed grants make no fine distinction between such and testamentary trust devises for the ultimate determinative factors in either instance run along like lines and are accorded like consideration.
To carry out the directions of the grantor the attorney who prepared the deed of trust had to treat each grant separately for they were unlike in purpose and scope. Each was separate and consequently severable and the valid grants are in no way dependent upon operation of the one found invalid. The intention of the grantor at the time of the execution of the deed of trust governs, and it is clear that he then considered each grant by itself and imposed conditions relative to contingent devolution, not to a class but to persons specifically designated. True, the three grants were in one instrument, but that is of no particular importance upon the question of severability. Under the evidence bearing upon grantor's intention at the time of the execution of the deed and expressed in the terms of that instrument we must hold the grants separate and independent and the void one falls alone.
The general principle is stated in Chaplin on Suspension of the Power of Alienation (3d Ed.), § 528, as follows:
"Where an instrument contains dispositions some of which are void for undue suspension, or postponement of vesting, it does not necessarily follow that all parts of the scheme are thereby destroyed. For a distinction is to be observed between schemes which were obviously intended to constitute a single entity and must stand or fall on their merits as one *Page 433 
whole, and those which may be separated into wholly independent dispositions. If a provision of the former character involves an unlawful suspension or postponement, the whole scheme falls to the ground, while if the taint of illegality attaches only to a wholly independent part of an entire scheme, this illegal part may be cut off, and the rest allowed to stand."
And also sections 529 and 530 reading:
"The fact that valid and void limitations are both embraced within the terms of a single trust, does not constitute any insuperable obstacle in the way of sustaining the former while cutting off the latter.
"And where an estate is vested in a trustee upon several independent and separable trusts, some of which are legal, while others are in contravention of the statute concerning suspension, the estate of the trustee may, in accordance with the principles above stated, be upheld to the extent necessary to enable him to execute the valid trusts."
We hold the trust deed valid, except as to the 2/10 interest mentioned. The devise of the mentioned 2/10 interest was "void in its creation" and title thereto remained vested in plaintiff.
Decree in accord with this opinion will be entered in this court, with costs to appellants.
SHARPE, CHANDLER, and BUTZEL, JJ., concurred with WIEST, J.